                                   1

                                   2

                                   3

                                   4

                                   5                        IN THE UNITED STATES DISTRICT COURT
                                   6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    IN RE TRANSPACIFIC PASSENGER                   Case No. 3:07-cv-05634-CRB
                                        AIR TRANSPORTATION ANTITRUST
                                   9    LITIGATION                                       MDL No. 1913
                                  10
                                                                                       ORDER GRANTING ATTORNEYS’
                                  11    This Document relates to:                      FEES AND EXPENSES
                                        ALL ACTIONS
                                  12
Northern District of California
 United States District Court




                                  13          Now pending is Plaintiffs’ Motion for Attorneys’ Fees and Reimbursement of
                                  14   Expenses (“Fees Mot. III”) (dkt. 1307) filed in connection with its third and final
                                  15   settlement. The Court issues this Order to explain its rulings on the amount of fees it shall
                                  16   award and to request additional information from Plaintiffs’ counsel prior to the award of
                                  17   expenses.
                                  18   I.     BACKGROUND
                                  19          On May 29, 2019, the Court granted preliminary approval of a third and final
                                  20   settlement between Plaintiffs and ANA, the last remaining defendant in this twelve-year
                                  21   litigation. See Second Am. Order Granting Prelim. Approval (dkt. 1306). The Court
                                  22   granted final approval of the settlement at the motion hearing on November 15, 2019.
                                  23          The Court has already granted two rounds of attorneys’ fees and expenses in the
                                  24   final settlement rounds preceding this third motion for fees. In connection with the first
                                  25   settlement, Plaintiffs’ counsel sought $13,154,166, but the Court awarded $9,000,000
                                  26   based on a net settlement fund of $31,181,800.27 (a 28.9% award). See Order Granting
                                  27   Mot. for Final Approval and Fees (“Fees Order I”) (dkt. 1009) at 4. In connection with the
                                  28   second settlement, Plaintiffs’ counsel sought $14,416,664.31, but the Court awarded
                                   1   $11,038.071.51, based on a net settlement fund of $48,970,485.79 (a 22.5% award). See
                                   2   Order Granting Mot. for Fees (“Fees Order II”) (dkt. 1252) at 6. Together, these approved
                                   3   settlements constitute 25% of the then-net settlement fund of $80,152,286.06. Id. at 2.
                                   4           In its third fees motion, Plaintiffs’ counsel seeks $18,647,081.15, representing 33%
                                   5   of the net settlement fund of $56,506,306.52 that it achieved pursuant to a settlement with
                                   6   defendant ANA; they also seek reimbursement of litigation expenses totaling $157,898.48.
                                   7   See Fees Mot. III at 1–2. Their gross settlement with ANA, $58 million, is reduced by
                                   8   $935,795 in notice expenses, $400,000 in claims administration expenses, $1,357,098.64
                                   9   in unreimbursed litigation fund expenses, and $50,799.84 in unreimbursed fund expenses,
                                  10   but is supplemented by a $1,250,000 litigation vendor settlement.1 Joint Decl. to Pls.’ Fees
                                  11   Mot. III (“Joint Decl.”) (dkt. 1307) ¶ 83. If the Court granted the third fee request as
                                  12   written, the total fee award (across all three rounds of settlement) would equal
Northern District of California
 United States District Court




                                  13   $38,685,152.66, or 28.31% of a total net settlement fund of $136,658,592.58. Joint Decl.
                                  14   ¶ 93.
                                  15   II.     LEGAL STANDARD
                                  16           A court may award reasonable attorneys’ fees at the conclusion of a class action.
                                  17   Fed. R. Civ. P. 23(h). A district court has discretion to choose either the percentage of
                                  18   recovery method, where the prevailing attorneys are awarded a percentage of the common
                                  19   fund, or the lodestar method, where fees are calculated by multiplying the hours the
                                  20   attorneys reasonably expended on the litigation by the billing rate of the attorneys. See In
                                  21   re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1295–96 (9th Cir. 1994).
                                  22   Courts in the Ninth Circuit prefer to use the percentage-of-recovery method, but to cross-
                                  23   check the final figure with a lodestar calculation. See Vizcaino v. Microsoft Corp., 290
                                  24   F.3d 1043, 1050–51 (9th Cir. 2002).
                                  25           The Ninth Circuit uses a benchmark of 25% to calculate attorneys’ fees awarded
                                  26
                                       1
                                  27     Following resolution of a dispute with one of Class Counsel’s litigation vendors, Settlement
                                       Class Counsel received $1.25 million, which counsel stated it would subtract from any requested
                                  28   reimbursement of litigation fund costs from the Court. See Mot. For Prelim. Approval (dkt. 1297)
                                       at 15; Fees Mot. III at 15.
                                                                                        2
                                   1   under the percentage of recovery method. See Powers v. Eichen, 229 F.3d 1249, 1256
                                   2   (2000). In some cases, however, the 25% benchmark is “inappropriate.” See Vizcaino,
                                   3   290 F.3d at 1048. Courts must explain why the award is appropriate, based on the facts of
                                   4   the case. Id. The Ninth Circuit has identified five factors pertinent to evaluating the
                                   5   reasonableness of a fee request, including (1) the results achieved, (2) the risks of
                                   6   litigation, (3) the skill required and the quality of the work, (4) the contingent nature of the
                                   7   fee and the financial burden shouldered by the plaintiffs, and (5) awards made in similar
                                   8   cases. See id. at 1048–50. The most important of these factors is the resulting benefit
                                   9   obtained for the class. See Order Granting Fees, In re Capacitors Antitrust Litig., No.
                                  10   3:17-CV-03264-JD, 2018 WL 4790575, at *3 (N.D. Cal. Sept. 21, 2018).
                                  11          Under Rule 23(h), class counsel are also “entitled to reimbursement of reasonable
                                  12   out-of-pocket expenses.” Fed. R. Civ. P. 23(h); see Harris v. Marhoefer, 24 F.3d 16, 18–
Northern District of California
 United States District Court




                                  13   19 (9th Cir. 1994); Bergman v. Thelan LLP, No. 3:08-cv-05322-LB, 2016 WL 7178529, at
                                  14   *9 (N.D. Cal. Dec. 9, 2016). “To support an expense award, Plaintiffs should file an
                                  15   itemized list of their expenses by category, listing the total amount advanced for each
                                  16   category, allowing the Court to [assess] whether the expenses are reasonable.” Hayes v.
                                  17   MagnaChip Semiconductor Corp., No.14-cv-01160-JST, 2016 WL 6902856, at *9 (N.D.
                                  18   Cal. Nov. 21, 2016).
                                  19   III.   DISCUSSION
                                  20          The Court will grant modified attorneys’ fees as calculated below, and will grant
                                  21   expenses pending the resolution of outstanding questions regarding individual firm
                                  22   expenses and the litigation fund.
                                  23          A.     Modified Attorneys’ Fees
                                  24          The Court notes its decision-making process for the prior rounds of attorneys’ fees
                                  25   and discusses the Ninth Circuit’s five-factor test, supporting empirical data, and lodestar
                                  26   crosscheck in explaining its award of modified fees in this third round.
                                  27          In its first Fees Order, the Court emphasized that the case “involved two rounds of
                                  28   motions to dismiss, filed by numerous defendants (one round prompting a 47-page Order
                                                                                      3
                                   1   from the Court), a grueling discovery process (involving 65 depositions and almost 7
                                   2   million pages in documents), and summary judgment (requiring a 60-page omnibus
                                   3   Opposition brief and resulting in an Order keeping the majority of claims in the case).”
                                   4   See Fees Order I at 3–4. The Court agreed that this was a “heavily litigated, complicated
                                   5   case” and acknowledged Plaintiffs’ cited study from 2008 showing that awards of 30%
                                   6   were given in 11 of 16 antitrust cases with recoveries of less than $100 million.2 Id. at 4.
                                   7   The Court noted that the settlement process “demanded . . . risky, challenging, and as-yet
                                   8   uncompensated work.” Id. (internal citation omitted).
                                   9          In its second Fees Order, the Court again considered the factors and returned to an
                                  10   overall benchmark rate of 25%. Fees Order II at 6. While Plaintiffs’ challenging motion
                                  11   practice, protracted and grueling discovery, and difficult defense against summary
                                  12   judgment made this a complex case worth a near-30% fee in the first round, the second
Northern District of California
 United States District Court




                                  13   round “required far fewer hours [of work] than the work that came before it.” Fees Order
                                  14   II at 5. Following the first round, Plaintiffs’ work included defending the Court’s denial of
                                  15   summary judgment in the Ninth Circuit following ANA’s interlocutory appeal, preparing
                                  16   and defending briefs for final approval of the first round of settlements, and engaging in
                                  17   settlement discussions and mediations with second-round-settling defendants. Id. This
                                  18   totaled only 5,539.55 hours of work between rounds one and two of settlement, compared
                                  19   to 98,364.36 hours of work preceding the first round of approval and fees. Id. at 13–14.
                                  20   Also, prior to the first round of settlements, Plaintiffs contributed over $2 million to the
                                  21   litigation fund,3 but had not needed to contribute additional funds since being granted $3
                                  22
                                       2
                                  23      Relevant to this final round of attorney fees, the same study stated that 6 or 7 out of 9 antitrust
                                       cases yielding recoveries between $100 million and $500 million awarded attorneys’ fees of 30%
                                  24   or more. See Robert H. Lamde & Joshua P. Davis, Benefits from Private Antitrust Enforcement:
                                       An Analysis of Forty Cases, 42 U.S.F. L. Rev. 879, 911 tbl. 7B (2008). But importantly, because
                                  25   the study’s “cases were not randomly selected, it is difficult to generalize from [their]
                                       conclusions.” Id. at 908.
                                       3
                                  26      Co-lead counsel established a Litigation Fund to fund the prosecution of the action. Plaintiffs
                                       had (prior to the first settlement) contributed $2,252,790 in assessments to the Litigation Fund and
                                  27   used $1,877,660.12 from the Fund to pay for necessary litigation costs and expenses prior to the
                                       first fees motion. See William Decl. to Fees Mot. I (dkt. 987) ¶¶ 79–80. Class Counsel incurred
                                  28   overall litigation costs and expenses totaling $2,807,699.73 prior to the first motion for fees,
                                       which the Court granted. See Fees Order I at 3 n.3.
                                                                                           4
                                   1   million for “future expenses” following the first round. Id. Finally, the Court
                                   2   acknowledged empirical data indicating that “courts are less willing to go above the
                                   3   twenty-five percent benchmark when using the percentage of recovery method in larger
                                   4   settlements.” Id. at 6.
                                   5          In this third round of fees, the situation has changed again. Now, Plaintiffs’ counsel
                                   6   have twice received compensation for their work, and have worked only about 5,132.25
                                   7   hours since the Court granted final approval and fees in the second round of settlements.4
                                   8   Since that time, Plaintiffs’ counsel engaged primarily in trial preparation, including
                                   9   preparation of an opposition to ANA’s motion in limine regarding the admissibility of
                                  10   ANA’s previous guilty plea.5 See Joint Decl. ¶ 61. Plaintiffs’ trial preparation involved
                                  11   “producing expert reports, exchanging exhibit and witness lists with ANA, and the many
                                  12   other tasks associated with trial preparation.” Id. ¶ 82. Plaintiffs’ counsel also participated
Northern District of California
 United States District Court




                                  13   in extensive mediation with ANA to reach the current settlement. See id. The parties
                                  14   settled approximately one month before trial. Id. ¶ 63.
                                  15                  1.     Five-Factor Test
                                  16          Analyzing counsel’s work with respect to the five factors in part requires deciding
                                  17   how much of counsel’s work to consider at this stage. Despite the rigors of trial
                                  18   preparation, the work Plaintiffs’ counsel performed in this last round favors a downward
                                  19   adjustment in the award because it was not nearly as extensive as the work done in prior
                                  20   rounds. Furthermore, Plaintiffs’ settlement in this round was not necessarily due to
                                  21   proportionally greater effort on their part. See Alexander v. FedEx Ground Package Sys.,
                                  22   Inc., No. 05-CV-00038-EMC, 2016 WL 3351017, at *1 (N.D. Cal. June 15, 2016) (“It is
                                  23   not one hundred fifty times more difficult to prepare, try, and settle a $150 million case
                                  24   than it is to try a $1 million case.”) (internal citations omitted).
                                  25

                                  26   4
                                         The total work submitted (which included work done through rounds one and two) for all
                                  27   Plaintiffs’ counsel was 103,903.91 hours. Lebsock Decl. to Fees Motion II (dkt. 1228) ¶ 90. The
                                       total work submitted in this round (including work done through rounds one, two, and three) was
                                  28   109,036.16 hours. Joint Decl. ¶ 89. The difference between these totals equals 5,132.25 hours.
                                       5
                                         See Opposition to Motion In Limine (dkt. 1253).
                                                                                       5
                                   1          It is still sensible, however, to consider the work that Plaintiffs’ counsel has done
                                   2   prior to the second settlement and award of attorneys’ fees in order to see how it fits
                                   3   among the factors. See Pearl Decl. (dkt. 1307) ¶ 34 (endorsing a lodestar figure that
                                   4   covers the entire case, since “work done at an early stage was still significant to the
                                   5   settlement that resulted with the final settling defendant[.]”).
                                   6          All of the following are notable examples of counsel’s work with respect to ANA:
                                   7   (1) Plaintiffs responded to ANA’s motion to dismiss6 (2) Plaintiffs successfully moved to
                                   8   compel the deposition of ANA’s CEO Osamu Shinobe in 20147; (3) Plaintiffs fought
                                   9   ANA’s individual motion, and others’ motions for summary judgment on the filed rate
                                  10   doctrine, as well as later appeals8; (4) Plaintiffs opposed ANA and EVA’s Petition for Writ
                                  11   of Certiorari to the Supreme Court9; (5) Plaintiffs fought another summary judgment
                                  12   motion by ANA regarding the Satogaeri Class10; and (6) Plaintiffs engaged in a “major
Northern District of California
 United States District Court




                                  13   responsive effort” to combat ANA’s challenges to Plaintiffs’ class certification for fuel
                                  14   surcharges and Satogaeri fares.11
                                  15          This work speaks to two factors: counsel’s risk and the contingent-fee nature of
                                  16   counsel’s work. Some activities, such as compelling ANA’s CEO’s deposition and
                                  17   opposing the motions for summary judgment, occurred prior to the first award of fees.
                                  18   Others, such as opposing ANA’s Petition for Writ of Certiorari and fighting summary
                                  19   judgment on the Satogaeri class, occurred between the first and second rounds of
                                  20   settlement. Still others, such as responding to ANA’s challenges to class certification,
                                  21   occurred following the second settlement and award of fees. These phases of litigation
                                  22   demonstrate different levels of risk. The earlier activities—constituting the bulk of the
                                  23   litigation— were done totally on a contingency basis and were therefore the riskiest. The
                                  24
                                       6
                                  25      See Mot. To Dismiss by ANA, China Airlines, and Thai Airways (dkt. 304).
                                       7
                                          Joint Decl. ¶ 30 (citing dkt. 867).
                                       8
                                  26      Id. ¶¶ 44, 48. See ANA’s Mot. For Summ. J. (dkt. 724); Omnibus Opp. to Summ. J. Mot. (dkt.
                                       869).
                                       9
                                  27      Id. ¶ 53.
                                       10
                                           Id. ¶ 55. See Order Denying Summ. J. (dkt. 1194).
                                       11
                                  28       Id. ¶¶ 56–59. See Order Certifying Class (dkt. 1224); See Order of USCA Denying Defs.’
                                       Appeal (dkt. 1278).
                                                                                        6
                                   1   later activities occurred after counsel received fees and $3,000,000 in a future litigation
                                   2   fund, which seemed to have obviated all or most risk, to the extent that Plaintiffs would not
                                   3   continue to spend more than was in the fund.12 Though Plaintiffs’ fees expert asserts that
                                   4   all work to date was done on a contingency fee basis, see Pearl Decl. at 11, that is not the
                                   5   practical effect of the litigation, given the fees and reimbursements counsel have already
                                   6   received. Accordingly, the factors of risk and the contingent nature of the work (along
                                   7   with counsel’s financial burden) militate in favor of a lower fee.
                                   8          The balance tips the other way when considering two other factors: counsel’s skill
                                   9   level and quality of work, and the results achieved (the most important factor). Each step
                                  10   of the 12-year litigation evidences counsel’s skill and high quality of work.13 And because
                                  11   it was not possible to know, in earlier rounds, that counsel’s work with respect to ANA
                                  12   would result in the settlement ultimately achieved, it probably makes sense to consider the
Northern District of California
 United States District Court




                                  13   strength of all work retroactively. It is also the case that counsel achieved excellent results
                                  14   for the class—this last settlement, with one defendant, was the single largest settlement in
                                  15   the entire litigation.
                                  16          As to the final factor, considering awards made in similar cases, it is helpful to
                                  17   consult the empirical data below, which suggests that a fee percentage lower than
                                  18   Plaintiffs’ request is appropriate. It is nonetheless worth keeping in mind the complexity
                                  19   and duration of this antitrust action when comparing fee percentages in other cases. See,
                                  20   e.g., Order Granting Fees, In re Capacitors, 2018 WL 4790575, at *4 (granting
                                  21   $16,725,000 (25%) settlement in a “multi-year, international price-fixing cartel case
                                  22   against 22 sprawling Defendant corporate families based almost entirely in Japan.”).
                                  23
                                       12
                                  24       The Court reasoned, in granting the second round of fees and expenses, that despite a
                                       $232,386.51 balance in Plaintiffs’ litigation fund at the time, Plaintiffs theoretically still had either
                                  25   $1,147,324.60 or $717,211.94 in the litigation fund (depending on the inclusion of a recent
                                       $430,112.66 invoice, and rejecting outright Plaintiffs’ untimely February 27, 2015 Nathan
                                  26   Associates, Inc. invoice of $914,938.09). See Fees Order II at 3–4. Despite Plaintiffs’ hypothesis
                                       at the time that they would require “at least $1,000,000” in litigation fund expenses between that
                                  27   time and trial, the risks of loss appear to have been slight. See id. at 3.
                                       13
                                           Plaintiffs fairly note that this was “an intrinsically difficult case due to the length and scope of
                                  28   the conspiracy and the complexities associated with proving antitrust impact and overcharges.”
                                       Fees Mot. III at 9.
                                                                                             7
                                   1            Though the reduced risk and difficulty of achieving later settlements supports a
                                   2   downward adjustment in attorneys’ fees, Plaintiffs’ counsel performed work involving
                                   3   ANA throughout the litigation, leading to the current settlement. This benefit to the class
                                   4   is significant—despite previous awards for the same overall work, and despite the
                                   5   relatively few hours worked since the second round of settlements.
                                   6                   2.      Empirical Data
                                   7            Nonetheless, empirical data indicates that larger settlement awards are generally
                                   8   associated with smaller percentage fees. Empirical studies are an “important additional
                                   9   data point in the determination of an appropriate award.” Rodman v. Safeway, Inc., No.
                                  10   11-CV-03003-JST, 2018 WL 4030558, at *5 (N.D. Cal. Aug. 23, 2018). One seminal
                                  11   study illustrates a strong inverse relationship between the size of a settlement and fee
                                  12
Northern District of California




                                       percentage awarded to counsel; for class action recoveries between 2009 and 2013 that
 United States District Court




                                  13   were greater than $67.5 million, the average fee percentage awarded decreased to 22.3%.
                                  14   See id.; Theodore Eisenberg et. al., Attorneys’ Fees in Class Actions: 2009–2013, 92
                                  15   N.Y.U. L. Rev. 937, 948 (2017) (discussing data that may illustrate a “scaling effect”
                                  16   occurring in the award of increasingly large settlements).
                                  17            Another study highlighting fee awards for federal class action settlements from
                                  18   2006 to 2007 illustrates that settlements between $100 and $250 million received a mean
                                  19   fee percentage award of only 17.9% and a median percentage of only 16.9%, (based on a
                                  20   sample of 14); this supports the study’s assertion that “fee percentages are strongly and
                                  21   inversely related to the size of the settlement,” and that drop-offs in percentage awarded
                                  22   become even steeper for settlements above $100 million. See Brian T. Fitzpatrick, An
                                  23   Empirical Study of Class Action Settlements and their Fee Awards, 7 J. Empirical Legal
                                  24   Stud., 811, 837–38, 839 tbl.11 (2010).
                                  25            Judge Koh has noted “persuasive evidence that ‘the median attorney’s fee award in
                                  26   a sample of 68 ‘megafund’ class action settlements14 over a 16-year period was 10.2%.”
                                  27

                                  28   14
                                            One special report defines a “megafund” case as one “with a recovery of $100 million to over
                                                                                        8
                                   1   See Alexander v. FedEx Ground Package Sys., Inc., No. 05-CV-00038-EMC, 2016 WL
                                   2   3351017, at *2 (N.D. Cal. June 15, 2016) (quoting In re High-Tech Emple. Antitrust Litig.,
                                   3   No. 11-CV-02509-LHK, 2015 WL 5158730, at *13 (N.D. Cal. Sept. 2, 2015) (awarding
                                   4   10.5% of $435 million combined antitrust settlements by using lodestar multipliers of 2.2
                                   5   and 1.5 and conducting a percentage cross-check)). Judge Koh used an earlier iteration of
                                   6   the Eisenberg study, which covered class actions from 1993 to 2008. See High-Tech, 2015
                                   7   WL 5158730, at *13; Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees and
                                   8   Expenses in Class Action Settlements: 1993–2008, 7 J. Empirical Legal Stud. 248, 265
                                   9   tbl.7 (2010).
                                  10          However, in the later Eisenberg study, antitrust cases between 2009 and 2013
                                  11   reflected mean and median percentage fee awards of 27% and 30%, respectively. This
                                  12   was, admittedly, in a sample of 19 cases where the mean recovery was roughly $500
Northern District of California
 United States District Court




                                  13   million but the median recovery was roughly only $37 million—a settlement value very
                                  14   different from the instant case. See Eisenberg, 2009-2013, supra, at 951–52. The
                                  15   Fitzpatrick study, however, illustrates that federal antitrust class actions between 2006 and
                                  16   2007 had mean and median awards of 25.4% and 25%, respectively (from a sample of 23
                                  17   actions). See Fitzpatrick, supra, at 835 tbl.8.
                                  18          The Court notes that while the data illustrates an inverse relationship between
                                  19   settlement size and percentage fees, the Ninth Circuit “has expressly rejected any hard rule
                                  20   that megafund cases are to be treated differently” based on this relationship. See In re
                                  21   Cathode Ray Tube Antitrust Litig., MDL No. 1917, 2016 WL 721680, at *42 (N.D. Cal.
                                  22   Jan. 28, 2016) (citing Vizcaino, 290 F.3d at 1047).
                                  23                   3.    Lodestar Crosscheck
                                  24          Beyond addressing the Ninth Circuit’s five factors and looking to empirical data,
                                  25   the lodestar cross-check is the Court’s important last step. The lodestar is particularly
                                  26

                                  27

                                  28   $1 billion.” See Special Master’s Report at *42, In re Cathode Ray Tube (Crt) Antitrust Litig.,
                                       No. 3:07-CV-5944 JST, 2016 WL 721680 (N.D. Cal. Jan. 28, 2016).
                                                                                        9
                                   1   important as the net settlement fund is a megafund, and economies of scale at work here
                                   2   make the cross-check more salient. See Alexander, 2016 WL 3351017, at *2 (“[I]n
                                   3   megafund cases, the lodestar crosscheck assumes particular importance.”). In applying the
                                   4   lodestar cross-check, this Court first will determine whether to (1) consider only hours
                                   5   worked between rounds two and three of settlement, and compare this to the requested
                                   6   amount (as this Court has done previously), (2) compare all hours worked to all fees
                                   7   awarded and requested, or (3) consider the lodestar ratio with respect to Plaintiffs’
                                   8   “unreimbursed lodestar.” The Court begins with Plaintiffs’ “unreimbursed lodestar”
                                   9   method.
                                  10          Plaintiffs’ approach calculated a lodestar amount by subtracting from their
                                  11   cumulative lodestar ($45,152,522) the amounts already awarded by the Court
                                  12   ($20,038,071.51) for an “unreimbursed” lodestar of $25,114,450.49. See Joint Decl. ¶ 92.
Northern District of California
 United States District Court




                                  13   Accordingly, their requested fee, $18,647,081.15, yields a lodestar ratio of 0.74. See id.
                                  14   Plaintiffs cite authority supporting this method. See Lobatz v. U.S. West. Cellular of Cal.,
                                  15   222 F.3d 1142, 1149–50 (9th Cir. 2000) (noting that district court did not determine that its
                                  16   first fee award grant was to compensate counsel for all hours worked up to the first
                                  17   settlement; concluding subsequently that “[b]y later calculating the lodestar value for the
                                  18   entire case and then subtracting the amount class counsel had previously been paid, the
                                  19   district court ensured that the . . . [award after a second settlement] only included those
                                  20   hours that class counsel had not been compensated for by the earlier attorney fee award.”).
                                  21   Nonetheless, this method yields a result similar to simply calculating the cumulative
                                  22   lodestar ratio, and hence does not greatly alter the analysis. The lodestar ratio would be
                                  23   0.86 if the Court simply compared all of the awarded and requested fees to Plaintiffs’
                                  24   overall lodestar running from the inception of the case.15 The biggest difference would be
                                  25   if the Court calculated a lodestar considering only the hours worked since the second
                                  26

                                  27
                                       15
                                  28     Awarded and requested fees ($9,000,000 + $11,038,071.51 + $18,647,081.15) divided by
                                       cumulative lodestar from inception of litigation ($45,152,522.00) equals 0.857.
                                                                                        10
                                   1   settlement. This lodestar ratio would be 5.84.16
                                   2           The Court will consider the lodestar ratio with respect to the cumulative lodestar—
                                   3   for simplicity and consistency, and in recognition of counsel’s work as a whole at this
                                   4   stage. See Order Granting Fees, In re Capacitors, 2018 WL 4790575, at *6 (“Because the
                                   5   total work performed by counsel from inception of the case makes each settlement
                                   6   possible, courts typically base fee awards in subsequent settlements on all work performed
                                   7   in the case.”).17 “Indeed, when considering fee awards for subsequent settlements, courts
                                   8   typically calculate the lodestar multiplier by dividing (1) all past and requested fee awards
                                   9   by (2) all of counsel’s time from inception of the case.” Id.
                                  10           So long as the total hours worked by Plaintiffs’ counsel and hourly rates charged are
                                  11   reasonable, then this lodestar percentage, a multiplier of less than 1, is reasonable as well.18
                                  12
Northern District of California




                                                      4.     Attorneys’ Fees—Conclusion
 United States District Court




                                  13           Overall, in awarding fees at this stage, the Court balances the following:
                                  14         the reduced financial burden and risk Plaintiffs faced in reaching the third and final
                                  15           settlement (lowering the value);
                                  16         the challenges and risk Plaintiffs faced prior to the first settlement, a period of time
                                  17           that made up the bulk of the work and undoubtedly laid substantial groundwork for
                                  18           a successful settlement later on (raising the value);
                                  19         the risk undertaken in rigorously preparing for trial against the last holdout
                                  20           defendant up to one month before the trial date (raising the value);
                                  21

                                  22
                                       16
                                  23       This is calculated with respect to the 5,132.25 hours of work done between rounds two and
                                       three of settlement (as calculated previously), and a lodestar amount of $3,190,707 (the difference
                                  24   between Plaintiffs’ current total, $45,152,522.00, and their total pursuant to round two of fees,
                                       $41,961,815). See Fees Mot. II (dkt. 1227) at 1.
                                       17
                                  25       The Court in its second Fees Order stated that it considered “most of [Plaintiffs’ work done] in
                                       awarding Plaintiffs thirty percent of the net Settlement Fund in the first round of settlements;
                                  26   nonetheless, “the court, in its judgment looks at the overall settlement in determining the
                                       appropriate award.” See Fees Order II at 5–6.
                                       18
                                  27       See Joint Decl. Exs. 3–5. Hourly rates for attorneys at Cotchett, Pitre, and McCarthy, LLP
                                       ranged from $250 to $950. Joint Decl. Ex. 3. Hourly rates at Hausfeld, LLP ranged from $290 to
                                  28   as much as $1375. As mentioned, however, there is no detailed breakdown of the hours and rates
                                       in this last round of work—Plaintiffs provide only the 12-year total.
                                                                                          11
                                   1         the high overall settlement (including the settlement with ANA, the largest of the
                                   2           three), indicating an excellent benefit for the Plaintiff classes and confirming the
                                   3           skill and quality of counsel’s work (raising the value);
                                   4         statistics illustrating the inverse relationship between size of settlement and
                                   5           percentage of recovery, especially in larger settlements (lowering the value);
                                   6         the difficulty of antitrust cases and particularly of this case (raising the value); and
                                   7         the reasonableness of the lodestar crosscheck value (raising the value, since the
                                   8           Court considered the cumulative lodestar figure).
                                   9           As noted, there seemed minimal risk in the last settlement round, given Plaintiffs’
                                  10   prior successes, cooperation by defendants,19 and reimbursement.20 Nonetheless, the work
                                  11   as a whole reflects a high-risk, high-reward approach contributing to the final settlement.
                                  12   See Pearl Decl. ¶ 22(d) (“Contingent cases that must be tried or prepared for trial are
Northern District of California
 United States District Court




                                  13   always far riskier than cases that settle earlier in the process.”).21
                                  14           In light of these factors, the Court grants a reduced fee of $14,126,576.64, which
                                  15   equals 25% of the round three net settlement fund and yields total fees to Plaintiffs of
                                  16   $34,164,648.15—this represents 25% of the net award across all three settlements. 22 The
                                  17   reduced award results in an overall (cumulative) lodestar ratio of 0.76. This amount
                                  18

                                  19   19
                                          For instance, the eight settling parties between 2010 and 2014 executed settlement agreements
                                  20   with Plaintiffs providing for cooperation and payments. See Joint Decl. ¶¶ 64–71. The
                                       settlements were premised upon “each settling Defendant’s agreement to provide cooperation to
                                  21   the Class[.]” See id. at ¶ 72. Later settlements were similar. See id. at ¶¶ 77–80.
                                       20
                                          Just how much Plaintiffs had to lose depends on the current unreimbursed litigation fund
                                  22   expenses. If the current unreimbursed litigation fund expenses include a twice-rejected Nathan
                                       Associates, Inc., invoice, then in fact Plaintiffs spent only $442,160.55 in litigation fund expenses
                                  23   since the last round. See Joint Decl. Ex. 6. If so, then the expenses are covered by the $1.25
                                       million settlement that Plaintiffs received in a vendor dispute. See Joint Decl. ¶ 97.
                                       21
                                  24      Declarant Pearl framed the issue of risk by considering the litigation as a whole, instead of
                                       considering risk attendant to the last settlement round—this exercise is not as helpful in deciding
                                  25   how much risk Plaintiffs’ counsel actually faced. See Pearl Decl. ¶ 22(a) (“If this Action had not
                                       been successful—if interim settlements had not been obtained—and Plaintiffs had been required to
                                  26   try the Action against all the Defendants and lost, Class Counsel would have lost far more than
                                       their total $45,152,522.00 lodestar . . .”).
                                       22
                                  27      The total net settlement funds equal $136,658,592.58, and 25% of this value is $34,164,648.15.
                                       The Court has awarded $20,038,071.51 in fees in prior rounds. See Fees Mot. III at vii–2. The
                                  28   Court thus awards $34,164,648.15 minus $20,038,071.51 = $14,126,576.64 to award a blended
                                       rate of 25% of the total net settlement fund.
                                                                                           12
                                   1   reflects the Vizcaino factors and the Ninth Circuit’s benchmark, strikes a balance among
                                   2   competing empirical data, and reflects the value of Plaintiffs’ work across 12 years of
                                   3   complex and challenging antitrust litigation.
                                   4          B.     Expenses
                                   5          Total expenses incurred by the litigation fund throughout the case were
                                   6   $6,341,702.95, of which the Court has reimbursed $4,984,604.31 to date.23 Plaintiffs’
                                   7   counsel seeks $1,357,098.64 in unreimbursed litigation fund expenses. See Fees Mot. III
                                   8   at 15. Plaintiffs also seek individual firm expenses: $7,537.12 in out-of-pocket expenses
                                   9   incurred by Cotchett, Pitre, & McCarthy, LLP, between May 17, 2018 and July 31, 2019,
                                  10   and $43,262.72 in out-of-pocket expenses incurred by Hausfeld LLP in the same time. See
                                  11   Joint Decl. ¶ 95. The total unreimbursed litigation fund and individual firm expenses total
                                  12   $1,407.898.48. Id. at ¶ 96. These are offset by $1.25 million that a litigation vendor
Northern District of California
 United States District Court




                                  13   provided to Plaintiffs following settlement of a dispute. Id. at ¶ 97.
                                  14          Overall, Plaintiffs seek $157,898.48 in unreimbursed expenses. See Joint Decl.
                                  15   ¶¶ 94–7. Plaintiffs properly filed categorized and itemized lists of litigation fund expenses
                                  16   and out-of-pocket individual firm expenses. See Joint Decl. Exs. 6-7. However, it is
                                  17   unclear whether, in their litigation fund expenses, Plaintiffs include a February 27, 2015
                                  18   invoice from Nathan Associates, Inc., which the Court has twice rejected, since the
                                  19   summary of expenses is cumulative from March 28, 2008 to July 31, 2019.
                                  20          Regarding individual firms’ out-of-pocket costs covering May 17, 2018 to July 31,
                                  21   2019 for Cotchett and Hausfeld: the expense categories are reasonable, but travel
                                  22
                                       23
                                  23      The Court awarded $1,877,660.12 in litigation fund expenses pursuant to the first round of
                                       settlements, $3,000,000 in future litigation fund expenses, also pursuant to the first round of
                                  24   settlements, and $106,944.19 in litigation fund expenses pursuant to the second round of
                                       settlements (the $106,944.19 was for an Epiq invoice that had been added to the first motion for
                                  25   fees via supplemental declaration, which the Court earlier rejected; the Court again rejected,
                                       however, a February 27, 2015 invoice of $914,938.09 from Nathan Associates). See Fees Order II
                                  26   at 3. Now, Plaintiffs’ counsel have excluded, in the calculation of the requested litigation fund
                                       expense amount, $930,039.61 and $38,426.02 that the Court awarded as individual firm expenses
                                  27   pursuant to the first and second round of settlement, respectively. See Joint Decl. Ex. 6 n.2.
                                       Accordingly, their current request divides up the requested expenses into $1,357,098.64 for
                                  28   unreimbursed litigation fund expenses, and $50,799.84 in unreimbursed firm expenses. See Joint
                                       Decl. ¶ 96.
                                                                                         13
